Hall, Presiding Judge.
Defendant in a personal injury *68action appeals from the judgment. A customer of defendant’s car wash slipped and fell on the pavement outside the building. Defendant’s only contention of law seems to be that as plaintiff had equal knowledge of any water which may have been on the pavement (having been to this car wash previously) there is no ground of liability. However, the pleadings and testimony state that the plaintiff slipped on a slick substance which she believed was soap or evaporated detergent and not on water.
Submitted January 4, 1973
—Decided February 5, 1973.
Zorn & Royal, William A. Zorn, for appellant.
Albert E. Butler, for appellee.
Defendant’s other contentions concern matters for the jury, such as assumption of risk. The evidence supports the verdict.

Judgment affirmed.


Evans and Clark, JJ., concur.